DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-6 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Stravitz (U.S. Pub. No. 2005/0028491).
 	Regarding claim 1: Stravitz discloses a waste storage device having a locking lid assembly, comprising: a storage container (Fig. 1; via container 12) for receiving waste (74); a waste storage cassette chamber (Fig. 1; via chamber 12a and/or Fig. 8; via the chamber for cassette94) coupled to the storage container, the waste storage cassette chamber defining a fixed housing having a cavity for receiving a waste cassette containing tubing for enveloping waste (Figs. 8-10; via 94 & casing 110), wherein the fixed housing includes a circumferential interior wall having a notch cutout (via inner cutout shape); and a hinged lid assembly having a lid that is closable over the waste storage cassette chamber (Fig. 21; via lid 22), wherein the lid includes a circumferential rim having a rib disposed thereon for lockably engaging with the notch cutout when in a closed position so as to secure the cassette from rotational movement within the cavity, see for example (Fig. 14; via notch cutout ears portion 162, “to prevent rotation of the 
	  Regarding claim 2: further comprising the waste cassette disposed within the cavity (Figs. 15-17; via 94 within inner cavity of the container 12), the waste cassette including an interior ring wall (via the ring shape of cassette 94); the circumferential rim further comprising a lower surface having a cylindrical wall extending therefrom; wherein the cylindrical wall contacts the interior ring wall of the waste cassette to form an interference fit when the hinged lid assembly is in the closed position (Figs. 17-21; via fitting of the cylindrical lid wall shape to the cassette to come to the close position);
	Regarding claim 3: further comprising at least two elongate notch cutouts for engaging at least two ribs disposed at the circumferential rim (Figs. 14-16; via the shown notching areas between 162);
	Regarding claim 4: wherein the cavity of the fixed housing has a generally circular shape (Fig. 1; via circular shape of the housing of the container 12);
 	Regarding claim 5: wherein the waste storage cassette chamber further includes a rotating ring, wherein the rotate ring includes the notch cutout for engaging the rib of the circumferential rim, see for example (Figs. 4-9; via the shown rotating mechanism);
	Regarding claim 6: wherein the cylindrical wall is shaped so as to form an interference fit with the circumferential interior wall of the fixed housing (Figs. 1, 7-9, 16, 17; via the shown cylindrical wall of the cassette 94 fitting into the interior wall of the housing).
Response to Arguments
Applicant's arguments filed 11/11/2020 have been fully considered but they are not persuasive.

1 of having the features of “the lid includes a circumferential rim having a rib disposed…so as to secure the cassette from rotational movement”.  The office as set forth above believes that ‘491 indeed discloses the amended claim 1 of having lid with rib (Fig. 21; via the shown lid 22 with inner ribs), “for lockably engaging…so as to secure the cassette from rotational movement”.  ‘491, Fig. 14, shows 162 to accommodate the lid 22 to stop the cassette 94 from rotation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/SAMEH TAWFIK/Primary Examiner, Art Unit 3731